818 F.2d 698
Norman BURDITT, Matthew Haworth, George Betancourt, BillyJoe Brannan, Jesse Brito, Dolphus Smith, VernonEngel, Raymond Stewart, Linzie Hallum,and Paul Garibay, Plaintiffs-Appellees,v.WESTERN GROWERS PENSION PLAN, and Western Growers PensionTrust Fund, Defendants-Appellants.
No. 86-6170.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 7, 1987.Decided June 2, 1987.

Thomas Tosdal, San Diego, Cal., for plaintiffs-appellees.
Harold H. Brown, Roy G. Weatherup, Thomas N. Charchut, and Amor A. Esteban, Santa Monica, Cal., for defendants-appellants.
Appeal from the United States District Court for the Central District of California;  A. Andrew Hauk, District Judge, Presiding.
Before PREGERSON, NELSON and WIGGINS, Circuit Judges.
PER CURIAM:


1
We affirm the judgment for the appellees in this ERISA action for the reasons stated in the well-written opinion of the distinguished District Court Judge A. Andrew Hauk.   Burditt v. Western Growers Pension Plan, 636 F.Supp. 1491 (C.D.Cal.1986).  We award the appellees their attorney's fees as prevailing ERISA plan participants or beneficiaries.    McConnell v. MEBA Medical & Benefits Plan, 759 F.2d 1401, 1406 (9th Cir.1985).  Appellees shall file their bill of costs under 9th Cir.R. 14.


2
AFFIRMED.